DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-05-25. Claims 1-20 are pending. Claims 1, 8, 15 is/are independent.

Allowable Subject Matter
Claim(s) 7 would be allowable if rewritten in independent form and to overcome the rejection(s) under 35 U.S.C. § 112.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2021-05-25, 2021-01-08, 2019-10-28 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
Claim(s) 1-7, 14-20 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 1:
Amend the claim to read, in part, as follows "receiving a second token request from a second partner service, the second  token request including the first tracking token"
Amend the claim to read, in part, as follows "generating a second tracking token, associating the second tracking token to the second partner service in the attribution stack, and sending a response to the second  token request that includes the second tracking token; "
Claim 5:
Amend the claim to read, in part, as follows "responsive to the redirection from the second partner, sending the second token request to the tracking service with the second tracking token"
Claim 15:
Amend the claim to read, in part, as follows ". . .  cause the processors to execute a method for determining attribution for a transaction, the method comprising:  
Claim(s) 14, 20:
Amend the claim to read, in part, as follows "associated with the partner service that received the redirection"
Dependent claims 2-7, 16-20 are objected to for the reasons presented above with respect to objected claims 1, 5, 15 and in view of their dependence thereon.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s) 3-5 is/are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 ¶ 1 (pre-AIA ) because the specification, does not reasonably provide enablement for "receiving a redirection from a client" and "responsive to the redirection, sending the first token request to a tracking service".  As best understood, a "redirect" in HTTP is a response code 303 or code 301 sent from a server to a client instructing the client to issue a new POST or GET message to a different location to accomplish whatever the client had been trying to do.  Thus, clients receive redirects and respond with a POST or GET; clients do not send redirects.  Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Claims 4-5 are rejected in view of their dependence on claim 3.
A determination as to nonenablement is based on consideration of all the evidence as a whole.  In re Wands, 858 F.2d 731, 737, 740 (Fed. Cir. 1998) (relevant factors include (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure).  See also MPEP § 2164.01(a) and § 2164.04. Here, the language of the claim contradicts the state of the art without explanation as to how or why such a reversal of roles is to be performed.  While the applicability of other factors for and against subject-matter eligibility has been considered, the weight of the factor(s) described above compels this conclusion.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 6-7 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, the phrase "the step of attributing the transaction to the first, second and third partner services based on the attribution stack comprises" makes the claims indefinite and unclear in that it lacks antecedent basis.  Claim 6 depends only from claim 1, in which there is no recitation of a third anything.
In claim 7, the phrase "the third tracking token" makes the claims indefinite and unclear in that it lacks antecedent basis.

Summary of Claim Rejections under 35 U.S.C.  § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Karlin '703 in view of Issen '746 
Karlin '703 in view of Issen '746 in view of Official Notice
1
[Wingdings font/0xFC]

2
[Wingdings font/0xFC]

3
[Wingdings font/0xFC]

4
[Wingdings font/0xFC]

5
[Wingdings font/0xFC]

6
[Wingdings font/0xFC]

7


8
[Wingdings font/0xFC]

9
[Wingdings font/0xFC]

10


11

[Wingdings font/0xFC]
12
[Wingdings font/0xFC]

13
[Wingdings font/0xFC]

14
[Wingdings font/0xFC]

15
[Wingdings font/0xFC]

16
[Wingdings font/0xFC]

17
[Wingdings font/0xFC]

18

[Wingdings font/0xFC]
19
[Wingdings font/0xFC]

20
[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-9, 12-17, 19-20 is/are rejected under 35 U.S.C. § 103  as being unpatentable over U.S. Publication 20150339703 to Karlin et al. (hereinafter "Karlin '703") in view of U.S. Publication 20070244746 to Issen et al. (hereinafter "Issen '746").  Karlin '703is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).    Issen '746 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Karlin '703 discloses a computer-implemented network attribution tracking method for multi-legged transactions (tracks transaction and apportions payments between 3rd party publishers, aggregator, merchant, and tracking service [Karlin '703 ¶ 0324, 0268-0273])
Karlin '703 discloses receiving a first token request from a first partner service (tracking service receives unique identifier code, e.g. due to user click on ad at 3rd party publisher [Karlin '703 ¶ 0273])
Karlin '703 does not disclose in response to the first token request: generating a first tracking token, associating the first tracking token to the first partner service in an attribution stack, and sending a response to the first token request that includes the first tracking token
However, Karlin '703 discloses in response to the first token request: associating the first tracking token to the first partner service in an attribution stack, and sending a response to the first token request (first site in chain is 3rd party publisher that presents to user an ad from aggregator containing an offer to purchase goods at merchant [Karlin '703 ¶ 0273])
Karlin '703 does not disclose receiving a second token request from the first partner service to a second partner service, the second redirection including the first tracking token
However, Karlin '703 discloses receiving a second token request from the first partner service to a second partner service, the second token request including the first tracking token (ad on 3rd party publisher site was placed by aggregator site [Karlin '703 ¶ 0324, 0268-0273])
Karlin '703 does not disclose in response to the second token request generating a second tracking token, associating the second tracking token to the second partner service in the attribution stack, and sending a response to the second redirection that includes the second tracking token
However, Karlin '703 discloses in response to the second token request, associating the second tracking token to the second partner service in the attribution stack, and sending a response to the second token request (ad on 3rd party publisher site was placed by aggregator site [Karlin '703 ¶ 0324, 0268-0273])
Karlin '703 discloses attributing a transaction to the first and second partner services based on the attribution stack (tracks transaction and apportions payments between 3rd party publishers, aggregator, merchant, and tracking service [Karlin '703 ¶ 0324, 0268-0273])
Further:
Issen '746 discloses in response to the first token request: generating a first tracking token, associating the first tracking token to the first partner service in an attribution stack, and sending a response to the first token request that includes the first tracking token (payment site/tracking server captures userID, timestamp, offerID, content site ID , and generates unique eventID [Issen '746 ¶ 0017, Fig. 3]; payment site/tracking server sends unique eventID in token to next site in chain [Issen '746 ¶ 0017]; payment site/tracking redirects user to next site in chain [Issen '746 ¶ 0017])
Issen '746 discloses receiving a second token request from the first partner service to a second partner service, the second redirection including the first tracking token (ad includes "link (e.g. URL) or similar reference back to payment site 300" / tracking server [Issen '746 ¶ 0015]; redirects user to next site in the chain [Issen '746 ¶ 0017-0018, 0021]; next site in chain sends unique eventID to tracking server [Issen '746 ¶ 0017-0018, 0021])
Issen '746 discloses in response to the second token request generating a second tracking token, associating the second tracking token to the second partner service in the attribution stack, and sending a response to the second redirection that includes the second tracking token (redirects user to next site in the chain [Issen '746 ¶ 0017-0018, 0021]; next site in chain sends unique eventID to tracking server [Issen '746 ¶ 0017-0018, 0021])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Karlin '703 with the centrally generated tracking tokens of Issen '746 to arrive at an apparatus, method, and product including:
in response to the first token request: generating a first tracking token, associating the first tracking token to the first partner service in an attribution stack, and sending a response to the first token request that includes the first tracking token
receiving a second token request from the first partner service to a second partner service, the second redirection including the first tracking token
in response to the second token request generating a second tracking token, associating the second tracking token to the second partner service in the attribution stack, and sending a response to the second redirection that includes the second tracking token
A person having ordinary skill in the art would have been motivated to combine them at least because the centrally generated tokens of Issen '746 would provide greater accuracy in attributing transactions between entities using them.  A person having ordinary skill in the art would have been further motivated to combine them at least because Issen '746 teaches [Issen '746 ¶ 0015, 0018, 0022, Fig. 7-8] modifying a multi-leg transaction settlement system [Karlin '703 ¶ 0324, 0268-0273] such as that of Karlin '703 to arrive at the claimed invention; because doing so constitutes applying a known technique (centrally generated tracking tokens [Issen '746 ¶ 0017, Fig. 3]) to known devices and/or methods (multi-leg transaction settlement system [Karlin '703 ¶ 0324, 0268-0273]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (multi-leg transaction settlement system [Karlin '703 ¶ 0324, 0268-0273] allocates funds to participants using centrally generated tracking tokens [Issen '746 ¶ 0017, Fig. 3] to attribute transactions); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 2 (dependent on claim 1):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Karlin '703 discloses the transaction comprises one of a data transaction and a purchase transaction (purchases of goods or services [Karlin '703 ¶ 0111, 0138])
Per claim 3 (dependent on claim 1):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Karlin '703 does not disclose receiving a redirection from a client responsive to the redirection, sending the first token request to a tracking service
Karlin '703 does not disclose receiving a response from the tracking service with the first tracking token; redirecting to the second partner with the first tracking token
Further:
Issen '746 discloses receiving a redirection from a client responsive to the redirection, sending the first token request to a tracking service (payment site/tracking server captures userID, timestamp, offerID, content site ID , and generates unique eventID [Issen '746 ¶ 0017, Fig. 3]; payment site/tracking redirects user from previous site in chain [Issen '746 ¶ 0017])
Issen '746 discloses receiving a response from the tracking service with the first tracking token; redirecting to the second partner with the first tracking token (payment site/tracking server captures userID, timestamp, offerID, content site ID , and generates unique eventID [Issen '746 ¶ 0017, Fig. 3]; payment site/tracking server sends unique eventID in token to next site in chain [Issen '746 ¶ 0017]; payment site/tracking redirects user to next site in chain [Issen '746 ¶ 0017])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Karlin '703 with the centrally generated tracking tokens of Issen '746 to arrive at an apparatus, method, and product including:
receiving a redirection from a client responsive to the redirection, sending the first token request to a tracking service
receiving a response from the tracking service with the first tracking token; redirecting to the second partner with the first tracking token
Per claim 4 (dependent on claim 3):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference
Karlin '703 does not disclose receiving a redirection from the first partner with the first tracking token; responsive to the redirection from the first partner, sending the second token request to the tracking service with the first tracking token
Karlin '703 does not disclose receiving a response from the tracking service with the second tracking token; redirecting to a third partner with the second tracking token
However, Karlin '703 discloses interacting with a third partner with a tracking token (tracks transaction chain from 3rd party publishers to aggregator to merchant via tracking service [Karlin '703 ¶ 0324, 0268-0273])
Further:
Issen '746 discloses receiving a redirection from the first partner with the first tracking token; responsive to the redirection from the first partner, sending the second token request to the tracking service with the first tracking token (payment site/tracking server captures userID, timestamp, offerID, content site ID , and generates unique eventID [Issen '746 ¶ 0017, Fig. 3]; payment site/tracking redirects user from previous site in chain [Issen '746 ¶ 0017])
Issen '746 discloses receiving a response from the tracking service with the current tracking token; redirecting to a next partner with the current tracking token (payment site/tracking server captures userID, timestamp, offerID, content site ID , and generates unique eventID [Issen '746 ¶ 0017, Fig. 3]; payment site/tracking server sends unique eventID in token to next site in chain [Issen '746 ¶ 0017]; payment site/tracking redirects user to next site in chain [Issen '746 ¶ 0017])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Karlin '703 with the centrally generated tracking tokens of Issen '746 to arrive at an apparatus, method, and product including:
receiving a redirection from the first partner with the first tracking token; responsive to the redirection from the first partner, sending the second token request to the tracking service with the first tracking token
receiving a response from the tracking service with the second tracking token; redirecting to a third partner with the second tracking token
Per claim 5 (dependent on claim 4):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference
Karlin '703 does not disclose receiving a redirection from the second partner with the second tracking token; responsive to the redirection from the first partner, sending the second token request to the tracking service with the second tracking token
Karlin '703 does not disclose receiving a response from the tracking service with a third tracking token; responsive to a transaction request from the client, sending one of a transaction request and an attribution request to the tracking service with the third tracking token
However, Karlin '703 discloses responsive to a transaction request from the client, sending one of a transaction request and an attribution request to the tracking service with the third tracking token (tracks transaction chain from 3rd party publishers to aggregator to merchant via tracking service [Karlin '703 ¶ 0324, 0268-0273])
Further:
Issen '746 discloses receiving a redirection from the second partner with the second tracking token; responsive to the redirection from the first partner, sending the second token request to the tracking service with the second tracking token (payment site/tracking server captures userID, timestamp, offerID, content site ID , and generates unique eventID [Issen '746 ¶ 0017, Fig. 3]; payment site/tracking redirects user from previous site in chain [Issen '746 ¶ 0017])
Issen '746 discloses receiving a response from the tracking service with a current tracking token; responsive to a transaction request from the client, sending one of a transaction request and an attribution request to the tracking service with the current tracking token (payment site/tracking server captures userID, timestamp, offerID, content site ID , and generates unique eventID [Issen '746 ¶ 0017, Fig. 3]; payment site/tracking server sends unique eventID in token to next site in chain [Issen '746 ¶ 0017]; payment site/tracking redirects user to next site in chain [Issen '746 ¶ 0017])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Karlin '703 with the centrally generated tracking tokens of Issen '746 to arrive at an apparatus, method, and product including:
receiving a redirection from the second partner with the second tracking token; responsive to the redirection from the first partner, sending the second token request to the tracking service with the second tracking token
receiving a response from the tracking service with a third tracking token; responsive to a transaction request from the client, sending one of a transaction request and an attribution request to the tracking service with the third tracking token
Per claim 6 (dependent on claim 1):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Karlin '703 discloses receiving a request for attribution for the transaction; accumulating attribution entities from each entry of attribution stack for the transaction; attributing the transaction to the accumulated attribution entities (tracks transaction and apportions payments between 3rd party publishers, aggregator, merchant, and tracking service [Karlin '703 ¶ 0324, 0268-0273]; tracks transaction chain from 3rd party publishers to aggregator to merchant via tracking service [Karlin '703 ¶ 0324, 0268-0273])
Per claim 8 (independent):
Karlin '703 discloses a system for network attribution tracking, the system comprising one or more processors ; one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to perform a network attribution tracking method for multi-legged transactions (processor(s), memory, computer readable media, storage, executable instructions [Karlin '703 ¶ 0053, claim 18]; tracks transaction and apportions payments between 3rd party publishers, aggregator, merchant, and tracking service [Karlin '703 ¶ 0324, 0268-0273])
Karlin '703 discloses receiving a tracking token registration request from a partner service (tracking service receives unique identifier code, e.g. due to user click on ad at 3rd party publisher [Karlin '703 ¶ 0273])
Karlin '703 does not disclose generating a tracking token associated with the partner service
However, Karlin '703 discloses a tracking token associated with the partner service (first site in chain is 3rd party publisher that presents to user an ad from aggregator containing an offer to purchase goods at merchant [Karlin '703 ¶ 0273])
Karlin '703 discloses adding an entry to an attribution stack for a transaction, where the entry associates the tracking token with the partner service (tracks transaction and apportions payments between 3rd party publishers, aggregator, merchant, and tracking service [Karlin '703 ¶ 0324, 0268-0273])
Karlin '703 does not disclose returning the tracking token to the partner service
Further:
Issen '746 discloses generating a tracking token associated with the partner service (payment site/tracking server captures userID, timestamp, offerID, content site ID , and generates unique eventID [Issen '746 ¶ 0017, Fig. 3]; payment site/tracking server sends unique eventID in token to next site in chain [Issen '746 ¶ 0017]; payment site/tracking redirects user to next site in chain [Issen '746 ¶ 0017])
Issen '746 discloses returning the tracking token to the partner service (payment site/tracking server captures userID, timestamp, offerID, content site ID , and generates unique eventID [Issen '746 ¶ 0017, Fig. 3]; payment site/tracking server sends unique eventID in token to next site in chain [Issen '746 ¶ 0017]; payment site/tracking redirects user to next site in chain [Issen '746 ¶ 0017])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Karlin '703 with the centrally generated tracking tokens of Issen '746 to arrive at an apparatus, method, and product including:
generating a tracking token associated with the partner service
returning the tracking token to the partner service
Per claim 9 (dependent on claim 8):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Karlin '703 discloses the step of receiving a tracking token request from a partner service includes: determining whether the tracking token request includes a previously generated tracking token; using the previously generated tracking token to identify the attribution stack for the transaction (tracking service receives unique identifier code, e.g. due to user click on ad at 3rd party publisher [Karlin '703 ¶ 0273])
Karlin '703 discloses the step of adding an entry to an attribution stack for a transaction includes: adding the entry to the attribution stack identified for the transaction (tracks transaction and apportions payments between 3rd party publishers, aggregator, merchant, and tracking service [Karlin '703 ¶ 0324, 0268-0273])
Per claim 12 (dependent on claim 9):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 12):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
Karlin '703 discloses sending an attribution request for the transaction when the transaction is completed (tracks transaction and apportions payments between 3rd party publishers, aggregator, merchant, and tracking service [Karlin '703 ¶ 0324, 0268-0273])
Per claim 14 (dependent on claim 8):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Karlin '703 does not disclose receiving a redirection from a previous partner service with the previously generated tracking token
Karlin '703 does not disclose sending the registration request to the tracking service with the previously generated tracking token
Karlin '703 does not disclose receiving a response from the tracking service with the tracking token associated with the partner service the received the redirection; responsive to a redirection request to a next partner service, redirecting to the next partner service and including the tracking token received from the tracking service
Further:
Issen '746 discloses receiving a redirection from a previous partner service with the previously generated tracking token (redirects user from previous site in the chain [Issen '746 ¶ 0017-0018, 0021]; uses unique eventID generated by payment site/tracking server to reconcile transactions [Issen '746 ¶ 0017, Fig. 3]; payment site/ tracking server attributes purchase to unique eventID and pays advertiser site [Issen '746 ¶ 0018, Fig. 8];  payment site/ tracking server attributes purchase to unique eventID and pays content site [Issen '746 ¶ 0018, Fig. 8])
Issen '746 discloses sending the registration request to the tracking service with the previously generated tracking token (uses unique eventID generated by payment site/tracking server to reconcile transactions [Issen '746 ¶ 0017, Fig. 3]; redirects user to next site in the chain [Issen '746 ¶ 0017-0018, 0021])
Issen '746 discloses receiving a response from the tracking service with the tracking token associated with the partner service the received the redirection; responsive to a redirection request to a next partner service, redirecting to the next partner service and including the tracking token received from the tracking service (payment site/tracking server sends unique eventID in token to next site in chain [Issen '746 ¶ 0017]; uses unique eventID generated by payment site/tracking server to reconcile transactions [Issen '746 ¶ 0017, Fig. 3]; redirects user to next site in the chain [Issen '746 ¶ 0017-0018, 0021])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Karlin '703 with the centrally generated tracking tokens of Issen '746 to arrive at an apparatus, method, and product including:
receiving a redirection from a previous partner service with the previously generated tracking token
sending the registration request to the tracking service with the previously generated tracking token
receiving a response from the tracking service with the tracking token associated with the partner service the received the redirection; responsive to a redirection request to a next partner service, redirecting to the next partner service and including the tracking token received from the tracking service
Per claim 15 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 15):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 9 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 16):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 10 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 16):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 15):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 14 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 11, 18 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Karlin '703 in view of Issen '746 in view of Official Notice.
Per claim 11 (dependent on claim 9):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Karlin '703 does not disclose discloses adding the entry to the attribution stack in an order corresponding to when the token registration request for the entry is received
However, Karlin '703 discloses adding the entry to the attribution stack responsive to the token registration request for the entry is received (tracks transaction and apportions payments between 3rd party publishers, aggregator, merchant, and tracking service [Karlin '703 ¶ 0324, 0268-0273])
Further:
Examiner takes Official Notice that it is a common practice to add entries for received data in the order they are received.
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Karlin '703 with the centrally generated tracking tokens of Issen '746 to arrive at an apparatus, method, and product including:
adding the entry to the attribution stack in an order corresponding to when the token registration request for the entry is received
Per claim 18 (dependent on claim 16):
Karlin '703 in view of Issen '746 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 11 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication 20200250694 to Mock et al. (hereinafter "Mock '694") discloses provisioning token and tracking token when customer interacts with advertisement [Mock '694 ¶ 0045]; token identifies "campaign, offer, or other marketing device" [Mock '694 ¶ 0045]; "can redeem multiple offers by a single transaction" [Mock '694 ¶ 0112-0113, 0050-0051, 0054, 0059, 0075-0076]; stacks multiple offers for redemption by one transaction [Mock '694 ¶ 0113]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494